     THE ASHWORTH LAW OFFICE
 1
     JAMES C. ASHWORTH, SBN 151272
 2   770 L Street, Ste. 950
     Sacramento, California 95814
 3   Telephone: (530) 574-1130
     E-mail: jim@TheAshworthLawOffice.com
 4

 5   Attorney for Plaintiffs

 6
     GORDON REES SCULLY MANSUKHANI
 7
     TALIA L. DELANOY, SBN 239937
 8   3 Parkcenter Drive, Suite 200
     Sacramento, California 95825
 9   Telephone: (916) 830-6547
     E-mail: tdelanoy@grsm.com
10

11   Attorneys for Defendant FEDEX FREIGHT, INC.

12

13

14                                  UNITED STATES DISTRICT COURT

15                                 EASTERN DISTRICT OF CALIFORNIA

16
                                                         Case No.: 2:18-cv-02521-MCE-KJN
17   RICHARD RICE and DEMETRIUS D.
     JACOBS
18                                                       STIPULATION FOR DISMISSAL OF
19            Plaintiff,                                 ACTION WITH PREJUDICE;
                                                         ORDER
20                   v.
21
     FEDEX FREIGHT, INC., an Arkansas
22   Corporation, and DOES 1 through 25,
     inclusive,
23
             Defendants.
24

25
             The parties, through their respective counsel, hereby stipulate that this matter shall be
26
     dismissed in its entirety and with prejudice. It is further stipulated that each party will bear their own
27
     costs, including attorney’s fees.
28

                                                       1
29
                                Stipulation for Dismissal of Action with Prejudice; Order
30
                                          Case No. 2:18-cv-02521-MCE-KJN
31
 1
      Dated: February 11, 2020                           GORDON REES SCULLY MANSUKHANI
 2

 3
                                                         By:_____/s/ Talia L. Delanoy__________
 4                                                          TALIA L. DELANOY
                                                            Attorneys for Defendant FEDEX
 5
                                                            FREIGHT, INC.
 6

 7

 8

 9    Dated: February 11, 2020                                THE ASHWORTH LAW OFFICE
10

11                                                            _______/s/ James C. Ashworth______
                                                              JAMES C. ASHWORTH
12
                                                              Attorney for Plaintiffs RICHARD RICE
13                                                            and DEMETRIUS JACOBS

14

15
                                                   ORDER
16
            Pursuant to the stipulation of the parties, this action is hereby DISMISSED with
17
     prejudice, each party to bear its own costs and fees. The Clerk of the Court is directed to
18
     close this case.
19
            IT IS SO ORDERED.
20
     Dated: February 11, 2020
21

22

23

24

25

26

27

28

                                                    2
29
                             Stipulation for Dismissal of Action with Prejudice; Order
30
                                       Case No. 2:18-cv-02521-MCE-KJN
31
